DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/10/2020 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment and/or persuasive remarks: (1) the objections to the specification and claims have been withdrawn; and (2) the 35 U.S.C. 112(b) rejection of claims 1 and 56 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-4, 12, 14-15, 18, 20-22, 47-56
Withdrawn claims: 				None
Previously cancelled claims: 		5-11, 13, 16-17, 19, and 23-46
Newly cancelled claims:			None	
Amended claims: 				1 and 56
New claims: 					57
Claims currently under consideration:	1-4, 12, 14-15, 18, 20-22, 47-57
Currently rejected claims:			1-4, 12, 14-15, 18, 20-22, 47-57
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 53 and 54 are rejected under 35 U.S.C. 103 as being anticipated by Brooks (US 2010/0297296).
Regarding claim 53, Brooks teaches a nutritional supplement (corresponding to cake, algal flakes, algal homogenate, algal powder, algae flour or algal oil) ([0138]) produced Chlamydomonas sp. in regards to defining microalgae ([0061]), it also discloses Chlorella, Parachlorella, and Dunaliella in reference to the same microalgae definition ([0061]) and further exemplifies them in preferred embodiments of the invention ([0096]).  Therefore, although Chlamydomonas sp. is not named as a preferred microalgal species in Brooks, its disclosure in Brooks anticipates the claimed genus.   
Regarding claim 54, Brooks teaches the invention as disclosed above in claim 53, including that algal oils provides naturally-occurring Omega-3 ([0354]), 6, and 9 fatty acids (Tables 43 and 44).

Claim Rejections - 35 USC § 102/103
Claim 56 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Whitman (US 2015/0315538) as evidenced by Brooks (US 2010/0297296).
Regarding claim 56, Whitman teaches an algae biomass (Abstract) comprising one or more species ([0019]) of Chlamydomonas algae ([0034]) wherein the biomass comprises the Chlamydomonas algae at a concentration of about 70-100 g/L ([0057]) and wherein the biomass is dried ([0086]).  Although Whitman does not disclose that the resulting material contains less than 15%, it does disclose drying algae to achieve a dry cell weight ([0089]) which means “weight determined in the relative absence of water” as evidenced by [0043] of Brooks, and that the moisture content of the dried algae is 0%.  Therefore, Whitman does teach drying algae to a moisture content of less than 15%.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 12, 14, 15, 18, 47, 49, 50, 52, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman (US 2015/0315538).
Regarding claim 1, Whitman teaches a method for aerobic, heterotrophic cultivation (Abstract) of a high density culture ([0021]) of a Chlamydomonas species ([0034]) comprising: generating a production culture (corresponding to method of cultivating microalgae favorable for the production of microalgae biomass, protein, or lipids) ([0017]) by inoculating a volume of fermentation medium ([0040]) with a culture (corresponding to a single species of microalgae) ([0041]) of a Chlamydomonas  sp. ([0034]) wherein the culture is at a concentration of about 1-10 g/L dry weight (corresponding to algae solids content) ([0041]); maintaining a production culture of the Chlamydomonas sp. aerobically (corresponding to oxygen may be delivered to the culture) ([0056-0057]) at a pH between about 5.4 and 7.0 and a temperature between 18°C and 27°C ([0056]); growing the production culture until it reaches a target density Chlamydomonas sp. from the production culture (corresponding to microalgae separated from the fermentation broth) ([0086]).  Whitman also teaches that the separation step involves exposure of the algal cells to an extraction solvent in an “otherwise sterile environment” ([0085]) which is presumed to indicate that other steps of the algal cultivation and harvesting processes are likewise considered sterile.  Whitman implies that a drop in pH may occur when teaching the addition of ammonia to the culture media ([0052]) which causes the pH to increase.  Also, because the determination of the set point is effectively arbitrary (so long as it is within the starting pH range and the final pH range), the claim thus only requires a drop in the pH after feeding has started.  Since the ammonia addition would be used in a situation where the pH had dropped, it renders the claim obvious.   
Regarding claim 2, Whitman teaches the invention as disclosed above in claim 1, including the production culture is maintained in the absence of light (corresponding to the dark phase fermentor) (0043]).
Regarding claim 4, Whitman teaches the invention as disclosed above in claim 1, including the pH of the production culture is maintained at a pH between about 5.4 and 7.0 ([0056]) which includes selections from the claimed group consisting of 6.0, 6.2, 6.5, 6.8, and 7.0.
Regarding claim 12, 
Regarding claim 14, Whitman teaches the invention as disclosed above in claim 1, including the target density is reached within 48 hours ([0057]) after inoculation of the production culture, which falls within the claimed range.
Regarding claim 15, Whitman teaches the invention as disclosed above in claim 1, including the Chlamydomonas sp. is harvested by centrifugation ([0086]).
Regarding claim 18, Whitman teaches the invention as disclosed above in claim 1, including drying the harvested Chlamydomonas sp. ([0086]).
Regarding claim 47, Whitman teaches the invention as disclosed above in claim 1, including the Chlamydomonas sp. does not contain a heterologous gene (corresponding to utilizing algae that are not engineered or genetically modified ) ([0021]).
Regarding claim 49, Whitman teaches the invention as disclosed above in claim 1, including that the pH of the culture may be controlled between about 4.0-9.5, and implies that a drop in pH may occur when teaching the addition of ammonia to the culture media ([0052]).  Since the addition of ammonia would increase the pH of the media in situations where the pH of the media had dropped, a drop in pH of >0.5 units would be obvious. 
Regarding claim 50, Whitman teaches the invention as disclosed above in claim 1, including that the pH of the culture may be controlled between about 4.0-9.5, and implies that a drop in pH may occur when teaching the addition of ammonia to the culture media ([0052]).  Since the addition of ammonia would increase the pH of the media in situations where the pH of the media had dropped, a drop in pH of >0.5 units would be obvious.
Regarding claim 52, Whitman teaches the invention as disclosed above in claim 1, including a nutritional supplement or nutritional additive (corresponding to concentrated Chlamydomonas sp. harvested from the production culture ([0086]).
Regarding claim 57, Whitman teaches the invention as disclosed above in claim 1, including a carbon source for feeding the production culture ([0043]; [0090]). 

Claims 3, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman (US 2015/0315538) as applied to claim 1 above, in view of Khan (Khan, M., Karmakar, R., Das, B., Diba, F., Razu, M., "Heterotrophic Growth of Micro Algae", February 2016, Recent Advances in Microalgal Biotechnology, pages 1-18).
Regarding claim 3, Whitman teaches the invention as disclosed above in claim 1, including a feeding medium (corresponding to nutrient source) which includes a carbon source ([0043]) and nitrogen source ([0072]) and that other components may be added to the culture media in the fermentor to achieve desired growth ([0055]).  Whitman also exemplifies several substances as carbon sources ([0043]) and nitrogen sources ([0072]) but does not teach them to comprise acetic acid or acetate.
However, Khan teaches that Chlamydomonas reinhardtii is known to grow well in aerobic heterotrophic conditions with the introduction of organic compounds like glucose and acetate (page 2, paragraph 3) and heterotrophic conditions can achieve high cell densities (page 3, paragraph 2).  Khan further teaches that acetic acid in microalgae heterotrophic cultivation has been well known for decades and that acetate or acetic acid is one of the most common carbon sources for microalgae.  It also teaches acetate (specifically, oxaloacetate) as a nitrogen source (page 5, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Whitman to include acetic acid and acetate as taught by Khan. Since Whitman 
Regarding claims 21 and 22, Whitman teaches the invention as disclosed above in claim 1, including the microalgae is Chlamydomonas ([0034]) and that cultivation can include one or more species of microalgae ([0041]), but does not specify the species. 
However, Khan discloses that many microalgae are known to grow well in aerobic heterotrophic conditions including Chlamydomonas reinhardtii (page 2, paragraph 2) and that heterotrophic conditions can achieve high cell densities (page 3, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Whitman to include Chlamydomonas reinhardtii as taught by Khan.  In the absence of specific instruction regarding teaching a suitable Chlamydomonas sp. of Whitman, a skilled practitioner would have been motivated to consult Khan in order to determine a suitable Chlamydomonas sp. that is capable of aerobic, heterotrophic cultivation to produce high cell densities.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Whitman (US 2015/0315538) as applied to claim 18 above, as evidenced by Brooks (US 2010/02977296).
Regarding claim 20, Whitman teaches the invention as disclosed above in claim 18, including drying the Chlamydomonas sp. by processes such as oven-drying and lyophilization ([0086]).  Although Whitman does not specify drying the algae to a .

Claims 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman (US 2015/0315538) as applied to claim 1 above, in view of Rasala (Rasala, B.A., Mayfield, S., “The microalga Chlamydomonas reinhardtii as a platform for the production of human protein therapeutics”, Bioengineered Bugs 2:1, 2010, pages 50-54).
Regarding claim 48, Whitman teaches the invention as disclosed above in claim 1, including the utilization of microalgae that has been engineered or genetically modified ([0021]).  Whitman does not specify that genetic modifications include the addition of a heterologous gene.
However, Rasala teaches that Chlamydomonas reinhardtii is being investigated for its potential role in biotechnological applications because it is a popular model for genetic studies and has well-established methods for genetic transformation and recombinant gene expression, including transformation with human genes coding for human therapeutic proteins (page 50, column 1, paragraph 1).  Rasala also discloses that the production of proteins via this method can be commercially viable as the microalgae are easily transformed and grow rapidly to high densities (page 53, column 1, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Whitman to include Chlamydomonas reinhardtii that has been genetically modified with the addition of a heterologous gene as taught by Rasala.  In light of the Chlamydomonas reinhardtii that has been genetically modified to contain a heterologous gene that is suitable for high cell density cultivation.
Regarding claim 51, Whitman teaches the invention as disclosed above in claim 48, including the method further comprising harvesting the protein from the production culture ([0037]).  Rasala teaches that the production of proteins via genetic transformation and recombinant gene expression can be commercially viable as the microalgae are easily transformed and grow rapidly to high densities (page 53, column 1, paragraph 2).


Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 2010/0297296) as applied to claim 53 above, in view of Khan (Khan, M., Karmakar, R., Das, B., Diba, F., Razu, M., "Heterotrophic Growth of Micro Algae", February 2016, Recent Advances in Microalgal Biotechnology, pages 1-18).
Regarding claim 55, Brooks teaches the invention as disclosed above in claim 53, including the algae to be Chlamydomonas sp. ([0061]), but does not specify the species to be Chlamydomonas reinhardtii.
However, Khan teaches that Chlamydomonas reinhardtii  grow well in aerobic, heterotrophic conditions (page 2, paragraph 3) and is being studied for its actual and potential end-products and byproducts that can be obtained from heterotrophic microalgal systems (page 3, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the nutritional supplement of Brooks by including Chlamydomonas reinhardtii as taught by Khan.  In the absence of specific information regarding teaching suitable algae species of Brooks, a skilled practitioner would have been motivated to consult the teaching of Khan .

Response to Arguments
Objections to the Specification: Applicant submitted an amended Specification which addressed all objections and therefore, the objections have been withdrawn.

Objections to the Claims: Applicant addressed the objections through amending claim 56 and therefore, the objection has been withdrawn.

Claim Rejection – 35 U.S.C. § 112(b) of claims 1 and 56: Applicant amended claim 1 to omit the word “substantially” and amended claim 56 for clarity and therefore, the rejections are withdrawn.

 Claim Rejection – 35 U.S.C. § 102(a)(1) of claims 53 and 54 over Brooks: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that anticipation not only requires a single prior art reference to disclose each and every element of the claim under consideration but to also disclose those elements in the same manner as they are arranged in the claim (Applicant’s Remarks, page 10, paragraph 4).  Under this requirement, Applicant argued that Brooks does not anticipate the claims because, while it broadly discloses Chlamydomonas sp. in defining microalgae, it does not list Chlamydomonas sp. as a suitable microalgae in the invention 
However, while Examiner acknowledges that Brooks discloses Chlamydomonas sp. in reference to a definition, Brooks also states that Chlorella sp. and other genera of microalgae may be used in the invention and names particular species in reference to preferred embodiments ([0096]), not based upon suitability for use in the invention, which indicates that the list is not exhaustive.  Additionally, Brooks discloses Chlorella, Parachlorella, and Dunaliella in reference to the same microalgae definition as Chlamydomonas sp. ([0061]) and further exemplifies them in preferred embodiments of the invention ([0096]).  Therefore, although Chlamydomonas sp. is not named as a preferred microalgal species in Brooks, it cannot be fairly labeled as “unsuitable” and its disclosure anticipates the claimed genus.  Therefore, Applicant’s arguments are unpersuasive and the rejection of claims 53 and 54 is maintained. 

Claim Rejection – 35 U.S.C. § 102(a)(1) /35 U.S.C. § 103 of claim 56 over Whitman, evidenced by Brooks: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Whitman does not teach drying of the biomass of Chlamydomonas sp. to less than 15% as is required by claim 56, even with the supporting evidence provided by Brooks.  Applicant stated that inherency is based upon whether the claimed 
While Whitman does not specify the meaning of the term “dry cell weight”, the evidentiary reference Brooks shows the meaning as is understood in the art.  The term is understood to mean that all water has been removed from the cells, and therefore, the cells taught by Whitman have a 0% water content which falls within the claimed range; therefore, Applicant’s arguments are unpersuasive and the rejection of claim 56 is maintained herein.

 Claim Rejection – 35 U.S.C. § 103 of claims 1, 2, 4, 12, 14, 15, 18, 47, 49, 50, and 52 over Whitman:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Whitman does not use a pH-dependent technical approach to feeding as is required by claim 1, but instead initiates feeding at specific time intervals.  Applicant stated that the proposed interpretation would at best initiate the addition of ammonia at a particular pH but not for the purpose of feeding the culture with nitrogen, nor cease feeding with ammonia at another pH.  Applicant concluded that, since Whitman teaches a significantly different technical feeding approach relying on conventional time periods rather than pH as claimed, the claimed invention is not obvious over Whitman (Applicant’s Remarks, page 15, paragraph 6- page 16, paragraph 2).
However, while Whitman teaches ammonia addition for adjusting the pH of the culture media ([0090]) and the claimed method uses ammonia addition for feeding the culture, both methods involve the addition of a base despite differing reasons for doing so.  “The reason or motivation to modify the reference may often suggest what the inventor has 

Claim Rejection – 35 U.S.C. § 103 of claims 3, 21, and 22 over Whitman and Khan:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant’s argued that Khan does not remedy the deficiency of Whitman because it teaches fed-batch feeding and that substituting the glucose taught in Whitman for acetate taught in Khan would not result in the pH dependent feeding approach (Applicant’s Remarks, page 16, paragraph 5- page 17, paragraph 1).  Applicant then argued that it would not have been obvious to replace the glucose of Whitman with acetate because glucose produces more energy than acetate and its use would not provide a reasonable expectation of success of obtaining high-density yields (Applicant’s Remarks, page17, paragraph 2).
However, Khan teaches feeding of acetate by pH-auxostat, which is a pH-dependent feeding approach, and that acetate is a nitrogen source (page 5, paragraph 2) also used as a buffer (page 4, paragraph 1).  A skilled practitioner would recognize that acetate addition by pH-auxostat is a suitable feeding approach in light of Whitman’s disclosure of feeding to occur in various increments ([0049]) and that acetate can be substituted for the nitrogen and/or carbon sources of Whitman.  Although Whitman teaches a feeding approach implementing time intervals and pH as triggers as described in the above arguments regarding the 35 U.S.C. § 103 rejection of claims 1, 2, 4, 12, 14, 15, 18, 47, 49, 50, and 52, the substitution of acetate for glucose would still fulfill the claim limitations of independent claim 1 as the claim does not require the feeding medium itself to cause the change in pH of the production culture.  Additionally, the acetate could be substituted for the ammonia in Whitman and therefore, be a feeding medium that changes pH of the culture.  Regarding the higher energy concentration of glucose, the invention of Whitman is for use in general microalgae cultivation ([0002]) which can produce low- to high-density cultures such as 0.5 g/L-50 g/L ([0041]).  Therefore, in practicing the method of Whitman, a skilled practitioner would recognize that acetate can be substituted for glucose with a reasonable expectation of success of obtaining a culture with at least a low- to medium-density yield.  Also, a skilled practitioner would recognize that acetate can be substituted for the ammonia with a reasonable expectation of success in any density yield.  Therefore, Applicant’s arguments are unpersuasive and the rejection of these claims are maintained.

Claim Rejection – 35 U.S.C. § 103 of claim 20 over Whitman and Brooks:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Brooks fails to remedy the deficiency of Whitman regarding the pH dependent feeding approach described in claim 1 (Applicant’s Remarks, page 17, paragraph 4 - page 18, paragraph 1).
However, the feeding approach as required by claim 1 is described in the rejection of claim 1 and the arguments regarding the rejection of claim 1 described above.  Whitman is shown to not be deficient in fulfilling this claim limitation.  Therefore, Applicant arguments are unpersuasive and the rejection of claim 20 is maintained.

Claim Rejection – 35 U.S.C. § 103 of claims 48 and 51 over Whitman and Rasala:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Rasala fails to remedy the deficiency of Whitman regarding the pH dependent feeding approach described in claim 1 (Applicant’s Remarks, page 18, paragraph 2 - paragraph 4).
However, the feeding approach as required by claim 1 is described in the rejection of claim 1 and the arguments regarding the rejection of claim 1 described above.  Whitman is shown to not be deficient in fulfilling this claim limitation.  Therefore, Applicant arguments are unpersuasive and the rejection of claims 48 and 51 is maintained.

Claim Rejection – 35 U.S.C. § 103 of claim 55 over Brooks and Khan:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Khan does not remedy the deficiency of claim 53, the claim upon which claim 55 depends, regarding teaching a nutritional supplement or additive comprising at least 90% of at least one Chlamydomonas sp. as Brooks described microalgae of its invention as having (1) a high lipid (or protein) content as a percentage 
However, Brooks teaches the inclusion of Chlamydomonas sp. in a nutritional supplement as described in the rejection of claim 53 written above.  The Khan reference is used to specifically disclose Chlamydomonas reinhardtii as a microalgae species that can grow in the aerobic ([0130]), heterotrophic conditions ([00220]) described by Brooks.  Furthermore, the features (1)-(6) of Brooks which Applicant cited are in reference to considerations affecting the selection of microalgae in the invention of Brooks ([0088]), but does not specify any boundaries of those features and therefore, does not set any requirements for the microalgae of the invention.  Applicant’s arguments are thus unpersuasive and the rejection of claim 55 is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793